Order entered June 29, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00009-CV

                               BEGETTA BRYANT, Appellant

                                               V.

                                  DUC NGUYEN, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. Cc-17-06066-D

                                           ORDER
       Before the Court is appellant’s June 28, 2018 second motion for extension of time to file

corrected brief. We GRANT the motion and ORDER the brief be filed no later than August 1,

2018. We caution appellant that further extension requests will be disfavored.


                                                      /s/   DAVID EVANS
                                                            JUSTICE